DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. John P. McDonagh, Registration Number 75,078 on 04/28/2021 and a follow confirmation email on 04/30/2021.

The application has been amended as follows:
	1.	(Currently Amended) A system comprising:
a user input monitoring system implemented at least partially in hardware of a computing device to determine, from user input with a graphical object in a user interface of the computing device, characteristics describing motion of the graphical object; and
a drop zone predicting system implemented at least partially in hardware of the device to:

determine, based on the characteristics describing motion of the graphical object, a size for the predicted drop zone;
render a visual representation of the predicted drop zone at the determined location for the predicted drop zone in the user interface, the visual representation of the predicted drop zone having the determined size and rendered at a location in the user interface that does not overlap a different graphical object; and
move the graphical object to the determined location  for the predicted drop zone in response to detecting termination of the user input.

2.	(Original) The system as described in claim 1, wherein the user input comprises a drag and drop operation that is initiated by selecting the graphical object and terminated by releasing the graphical object.

3.	(Canceled)

4.	(Canceled)

5.	(Previously Presented) The system as described in claim 1, wherein the distance between the rendered visual representation of the predicted drop zone 

6.	(Previously Presented) The system as described in claim 1, wherein the distance between the rendered visual representation of the predicted drop zone and the graphical object decreases as the acceleration of the graphical object decreases.

7.	(Currently Amended) The system as described in claim 1, wherein the characteristics describing motion of the graphical object include at least one of a velocity of the graphical object, [[an]] the acceleration of the graphical object, 

8.	(Currently Amended) The system as described in claim 1, wherein 

9.	(Previously Presented) The system as described in claim 1, wherein the drop zone predicting system is further implemented to:
identify, in response to recognizing that the determined location for the predicted drop zone overlaps a location of the different graphical object, an adjusted location for the predicted drop zone in the user interface that is adjacent to the different graphical object and does not overlap the different graphical object; and
render the visual representation of the predicted drop zone at the adjusted location for the predicted drop zone.



11.	(Currently Amended) The system as described in claim 1, wherein the location for the predicted drop zone is determined in real-time, the size for the predicted drop zone is determined in real-time, and the rendering of the visual representation of the predicted drop zone is performed in real-time during the user input with the graphical object.

12.	(Previously Presented) The system as described in claim 1, wherein the drop zone predicting system is further implemented to remove  the visual representation of the predicted drop zone in response to detecting termination of the user input with the graphical object.

13.	(Currently Amended) A method implemented by a computing device, the method comprising:
monitoring, by the computing device, user input that moves a graphical object in a user interface and determining a velocity, an acceleration, and a direction of motion of the graphical object from the user input;
determining, by the computing device, a location for a predicted drop zone in the user interface based on the velocity, the acceleration, and the direction of motion of the graphical object, the location for the predicted drop zone being different from both a location of the graphical object and a location of the user input relative to the user interface, the location for the predicted drop zone being positioned at a distance from the graphical object based on the acceleration of the graphical object;
determining, by the computing device, a size for the predicted drop zone based on at least one of the velocity or the acceleration of the graphical object;
rendering, by the computing device, a visual representation of the predicted drop zone at the determined location for the predicted drop zone in the user interface to visually indicate an anticipated ending point of the graphical object, the visual representation of the predicted drop zone being rendered as having the determined size at a location in the user interface that does not overlap a different graphical object; and
moving, by the computing device, the graphical object to the determined location for the predicted drop zone indicated by the rendering of the visual representation of the predicted drop zone in response to detecting termination of the user input.

14.	(Canceled)

15.	(Currently Amended) The method as described in claim 13, wherein determining the location for the predicted drop zone, determining the size for the predicted drop zone, and rendering the visual representation of the predicted drop zone at the determined location for the predicted drop zone are performed in real-time during the user input with the graphical object.

16.	(Previously Presented) The method as described in claim 13, wherein the determined location for the predicted drop zone is in an area of the user interface occupied by the different graphical object and moving the graphical object to the determined location for the predicted drop zone comprises adjusting a display position of the different graphical object to display the graphical object at the determined location for the predicted drop zone.



18.	(Currently Amended) A computer-readable storage media device comprising instructions stored thereon that, responsive to execution by at least one processing device, causes the at least one processing device to perform operations comprising:
monitoring user input with a graphical object in a user interface to determine characteristics describing motion of the graphical object;
determining, from the characteristics of the user input describing motion of the graphical object, a location for a predicted drop zone in the user interface that represents an anticipated ending point of the graphical object as moved by the user input, the location for the predicted drop zone being different from both a location of the graphical object and a location of the user input relative to the user interface, the location for the predicted drop zone being positioned at a distance from the location of the user input based on an acceleration of the user input;
determining, from the characteristics of the user input describing motion of the graphical object, a size for the predicted drop zone;
adjusting the location for the predicted drop zone in response to determining that the location for the predicted drop zone in the user interface overlaps a display of a different graphical object by rendering a visual representation of the predicted drop zone having the determined size at an adjusted location that does not overlap the display of the different graphical object; and
moving the graphical object to the adjusted location in response to detecting termination of the user input.



20.	(Original) The computer-readable storage media device of claim 18, wherein the characteristics describing motion of the graphical object include at least one of a velocity of the graphical object, an acceleration of the graphical object, a location of the graphical object, or a direction of the graphical object as moved by the user input.

21.	(Currently Amended) The computer-readable storage media device of claim 18, the operations further comprising determining that the location for the predicted drop zone is positioned between two different objects in the user interface, wherein rendering the visual representation of the predicted drop zone at the adjusted location comprises reducing the size of the visual representation of the predicted drop zone to fit between the two different objects.

22.	(Currently Amended) The computer-readable storage media device of claim 18 

23.	(Previously Presented) The computer-readable storage media device of claim 18, wherein the distance between the location for the predicted drop zone and the location of the user input increases as the acceleration of the user input increases.

24.	(Previously Presented) The computer-readable storage media device of claim 18, the operations further comprising ceasing display of the visual 

Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 13, and 18 when taken in the context of the claims as a whole, and as claimed.  At best, the prior arts of record, Garrison teaches a computer-readable storage media device comprising instructions stored thereon that, responsive to execution by at least one processing device, causes the at least one processing device to perform operations comprising: monitoring user input with a graphical object in a user interface to determine characteristics describing motion of the graphical object; determining, from the characteristics of the user input describing motion of the graphical object, a location for a predicted drop zone in the user interface that represents an anticipated ending point of the graphical object as moved by the user input, the location for the predicted drop zone being different from both a location of the graphical object and a location of the user input relative to the user interface, the location for the predicted drop zone being positioned at a distance from the location of the user input based on an acceleration of the user input (See e.g., FIGS. 1, 2a, 3, & 4; ¶s [0023]-[0025] & [0039]) and Horiike teaches adjusting the location for the predicted drop zone in response to determining that the location for the predicted drop zone in the user interface visually conflicts, as best understood, with a display of a different graphical object by rendering the predicted drop zone at an adjusted location that is displayed separate from the different graphical object; moving the graphical object to the adjusted location, as modified by Horiike (See e.g., FIG. 5B; ¶s [0058], [0081], & [0082]).
In addition, no other references were uncovered that would have provided a basis of evidence for asserting a motivation to combine, nor would one of ordinary skill in the art at the effective filing date of the invention, knowing the teaching of the prior arts of record, have combined them to arrive at the present invention as recited in the context of independent claims 1, 13, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRI L FILOSI/Examiner, Art Unit 364401 May 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644